Citation Nr: 0314324	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
  
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound (SFW) to the left thigh, 
to include a separate compensable rating for two residual 
scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from November 1965 to May 1966 
and from May 1967 to May 1970.  He served in the Republic of 
Vietnam and received the Combat Action Ribbon and the Purple 
Heart Medal with one gold star.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The RO also 
granted a 20 percent rating for residuals of a SFW to the 
left thigh, effective July 24, 1998, under Diagnostic Code 
8526 (paralysis of the anterior crural nerve (femoral)). 

Prior to December 9, 1999, and in June 2001, the veteran 
cancelled hearings scheduled at the RO before a hearing 
officer and a decision review officer, respectively.  
Therefore, no further development with regard to a hearing is 
necessary.

In an August 1973 rating decision, the RO in Houston, Texas, 
granted service connection for residuals of a fragment wound 
of the left thigh with a laceration of the superficial artery 
and rated the disorder as zero percent disabling under 
Diagnostic Code 7805 (other scars).

In an August 1979 rating decision, the RO in Houston, Texas, 
assigned a 20 percent disability rating for residuals of a 
SFW to the left thigh under Diagnostic Codes 8526-5314 
(injury to Muscle Group XIV).  That rating decision reflects 
that service connection was in effect for two residual scars 
with retained foreign bodies, a soft-tissue injury and a left 
femoral nerve injury.

In a June 1984 rating decision, the VA RO in Houston, Texas, 
assigned a 10 percent disability rating for the residuals of 
a SFW to the left thigh under Diagnostic Code 8526, effective 
February 1, 1984.

In an undated statement apparently received at the RO in 
February 2000, the veteran, after filing his claim for - and 
perfecting an appeal on - an increased rating for the 
residuals of a SFW to the left thigh, requested a separate 
rating for a painful and tender scar.

The RO in Waco, Texas, accepted the November 1999 statement 
as a claim for service connection for a residual scar, even 
though the August 1979 rating decision reveals that the RO in 
Houston, Texas, had already granted service connection for 
two residual scars.

In an October 2000 rating decision, the RO in Waco, Texas, 
again granted service connection for a residual scar from a 
SFW to the left thigh and assigned a zero percent disability 
rating under Diagnostic Code 7805, effective February 11, 
2000.
The veteran filed a timely notice of disagreement with the 
assignment of a zero percent disability rating for the 
residual scar, but did not file a substantive appeal in 
response to the August 2001 statement of the case.

Since the veteran had already perfected an appeal on the 
issue of an increased rating for residuals of a SFW to the 
left thigh, which included two residual scars, at the time 
that, he asked for a separate rating for a painful and tender 
scar, that claim for a separate rating is a part of the claim 
that had already been perfected for appeal.  Therefore, the 
issues regarding the residuals of a SFW to the left thigh are 
stated on the title page.

In an August 2001 supplemental statement of the case, the RO 
in Waco, Texas, reviewed the claim for service connection for 
PTSD on a de novo basis.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO reviewed the claim 
regarding PTSD on a de novo basis, the issue regarding PTSD 
is as stated on the title page.
The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As there remains additional 
development of the claim of service connection for PTSD and 
because the claim is being remanded, discussion of the 
Board's duty to assist in light of the VCAA is premature at 
this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.

The issue of entitlement to a rating in excess of 20 percent 
for residuals of a SFW to the left thigh to include a 
compensable rating for two residual scars from a SFW to the 
left thigh is addressed in the remand portion of this 
decision.

In an August 1999 statement, the veteran raised the issues of 
service connection for an infection inside the left leg wound 
and poor circulation to the left knee and ankle.  In that 
regard, the Board notes that the impressions from a September 
1998 VA examination and a June 2001 VA skin disease 
examination include recent dermatitis of the left thigh with 
erysipeloid and eczematoid characteristics and a vascular 
compromise of the left lower extremity, respectively.

In that same August 1999 statement, the veteran also raised 
the issues of service connection for a left ankle disorder, a 
left hip disorder, a back disorder and a right leg disorder, 
all as secondary to the service-connected residuals of a SFW 
to the left hip.

The Board notes that impressions from a September 2000 VA 
examination include weakness of the extensor hallucis longus 
and weakness of the left leg, thereby raising the issues of 
service connection for those disorders.

As these issues of entitlement to service connection have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in April 1993.

2.  The evidence added to the record since the April 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1993 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the April 1993 
rating decision, wherein the RO denied entitlement to service 
connection for PTSD, is reported in pertinent part below.

Service medical records reflect no complaints or treatment of 
psychiatric symptomatology.  On the May 1970 separation 
examination, the psychiatric evaluation was normal.

VA medical records reflect that the veteran underwent a 
mental status evaluation in January 1984.  A psychiatric 
disorder was not diagnosed.

The evidence submitted subsequent to the April 1993 rating 
decision is reported in pertinent part below.

VA medical records dated in 1999 show that in March 1999 the 
veteran endorsed core PTSD symptoms.  In June 1999, the 
assessments included rule out chronic PTSD.  The assessment 
in September 1999 included provisional PTSD.  In November 
1999, it was noted that the veteran reported difficulty with 
PTSD symptoms and that the information provided by him 
concerning psychiatric problems was significantly distorted 
by misrepresentation.

The veteran was afforded a VA psychiatric examination in June 
2001.  The impressions were that there was no psychiatric 
disorder and that he may have some alcohol dependence.

Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).
The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).


PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  The CAVC further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99 (Oct. 18, 1999).

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  

Any evidence that is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); see also Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 
(1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).




Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, no longer require a "clear" diagnosis of 
PTSD.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).



Analysis

VA medical records dated in 1999 are new and material 
evidence.  These records show that in March 1999 the veteran 
endorsed core PTSD symptoms and that the assessment in 
September 1999 included provisional PTSD.  In November 1999, 
it was noted that the veteran reported difficulty with PTSD 
symptoms.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
PTSD is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection is in effect for an anterior crural 
(femoral) nerve injury.  The impressions from the September 
1998 VA examination included left saphenous neuropathy.  The 
saphenous nerve is a branch of the femoral nerve.  See 
Dorland's Illustrated Medical Dictionary 1122, 1125 (28th 
ed.).

As the nature of the service-connected femoral nerve injury 
is unclear, it is also unclear whether left saphenous 
neuropathy is part of that service-connected disability.  
Therefore, the issue of service connection for left saphenous 
neuropathy has been raised. 

Also, the impressions from the June 2001 VA examination 
included chronic neuralgia of the left lower extremity and 
post-traumatic neuropathy.  The report of the examination 
does not reflect which nerve(s) was/were affected.

Accordingly, service connection for chronic neuralgia of the 
left lower extremity and post-traumatic neuropathy have been 
raised.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for left 
saphenous neuropathy, chronic neuralgia of the left lower 
extremity and post-traumatic neuropathy are inextricably 
intertwined with the issue of entitlement to a rating in 
excess of 20 percent for residuals of a SFW to the left thigh 
to include a compensable rating for two residual scars from a 
SFW to the left thigh.  Harris, supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  Chairman's Memorandum No. 01-02-01.

Inasmuch as the case must be remanded to the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - providing the veteran a 
development letter, obtaining records and affording the 
veteran VA examinations.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

Although the RO issued a development letter on the issue of 
service connection for a skin disorder, an issue not in 
appellate status, the RO did not issue a development letter 
for the claims on appeal that is consistent with the notice 
requirements of the VCAA.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for (a) any 
psychiatric symptomatology for the period 
from May 1970 to the present, to include 
the identity(ies) of medical 
professional(s) who has/have prescribed 
anti-depressants or other psychiatric 
medications; and (b) any neurological 
symptomatology of the left lower 
extremity and all residuals of a SFW to 
the left thigh for the period from July 
1998 to the present.  

The RO should ask the appellant to report 
the history of any electromyograms (EMG) 
and nerve conductions studies (NCS) 
performed at the VA medical center in 
Dallas, Texas.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the RO should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the RO should obtain all 
records from the VA Medical Center in 
Dallas, Texas, for the period from July 
1998 to the present, to include any EMGs, 
NCSs, and any psychological testing 
performed after November 22, 1999; any 
EMGs and NCSs performed at that facility 
prior to July 1998; and any EMGs and NCSs 
that were not necessarily performed at 
that facility but are associated with the 
veteran's medical records at that 
facility.

4.  The RO should contact the National 
Personnel Records Center and obtain any 
additional service medical records, to 
include the complete records regarding 
treatment for a SFW to the left thigh 
from May to July 1968, including all 
hospitalization records from the 249th 
Army Hospital and the Naval Hospital in 
Corpus Christi, Texas, during that time 
period.

5.  The RO should associate the veteran's 
Vocational Rehabilitation file with his 
claims file.  

6.  The RO should ask the appellant to 
identify any evidence that the service-
connected residuals of a SFW to the left 
thigh, to include the residual scars, 
have interfered with employment.  

7.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

8.  Following the above, the RO should 
arrange for VA special orthopedic and 
neurological examinations of the veteran 
by an orthopedic surgeon and a 
neurologist or other appropriate 
available medical specialists, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
service-connected residuals of a SFW to 
the left thigh, including the residual 
scars.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.59, 4.73, 4.118 (2002) and the revised 
criteria of 38 C.F.R. § 4.118 must be 
provided to the orthopedic surgeon and 
neurologist.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic examiner should identify 
all muscle groups affected by the 
residuals of a SFW to the left thigh.  
The orthopedic examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the rating criteria for muscle injury 
for each muscle group affected.  

The orthopedic examiner should comment on 
the extent of the functional limitations 
caused by the disability of each muscle 
group affected.  

The orthopedic examiner should note the 
length and width of each residual scar.  
The orthopedic examiner should indicate 
whether each residual scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.

The orthopedic examiner should document 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees of the left hip and 
knee, and comment on the functional 
limitations, if any, caused by the SFW in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

The orthopedic examiner must provide 
explicit responses to the following 
questions:

(1) Does the service-connected SFW 
disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the orthopedic 
examiner should so indicate.

(2) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the left hip 
and/or knee, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  

The orthopedic examiner should also 
determine, if possible, to what extent 
(in degrees if possible), if any, such 
pain results in additional functional 
loss.  The examiner should determine 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected SFW disability.  

The orthopedic examiner should 
specifically determine whether the 
subjective complaints of pain are 
supported by the objective findings made 
on examination.  If unable to make this 
determination, the orthopedic examiner 
should so state.

(3) The orthopedic examiner should 
comment on any interference in employment 
caused by the service-connected SFW 
disability.

The neurologist should report all 
neurological disorders, including 
neuralgia if found, that are related to 
the residuals of the SFW to the left 
thigh; identify the nerve(s) affected by 
such neurological disorders; and comment 
on the extent of severity and functional 
impairment of such neurological 
disorders.  



For each neurological disorder found, 
including neuralgia, the neurologist 
should render an opinion on whether it is 
as likely as not that such a 
disability(ies) is/are a residual of the 
in-service SFW to the left thigh or 
was/were permanently worsened by the 
service-connected residuals of a SFW to 
the left thigh?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
neurologist must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of the neurological 
disorder(s);

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
residuals of a SFW to the left thigh; 
based on medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the neurological disorder(s) are 
proximately due to the service-connected 
residuals of the SFW to the left thigh.

The neurologist should comment on any 
interference in employment caused by any 
neurological disorders related to the 
service-connected SFW disability.

Both examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by both 
examiners must be accompanied by a 
complete rationale. 

9.  The RO should arrange for a VA 
special psychiatric examination by a 
board of two psychiatrists who have not 
previously examined him to determine 
whether the veteran has PTSD and if 
present whether such is related to 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should review the 
historical evidence in the claims folder.  
The examiners should also elicit a 
detailed history of the onset of 
psychiatric symptoms from the veteran.  
In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners are hereby notified that 
the veteran is a combat veteran and his 
reporting of in-service combat-related 
stressors may be relied upon.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must specify 
the basis for the diagnosis and 
specifically identify which stressor(s) 
is/are responsible for that conclusion.  

If the examiners find any psychiatric 
disorder other than PTSD on examination, 
they must express an opinion as to 
whether any such disorder(s) is related 
to service, or if preeisting service, 
was/were aggravated thereby.

Any opinions expressed must be 
accompanied by a complete rationale. 



10.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

11.  The RO should adjudicate the claims 
of service connection for left saphenous 
neuropathy, chronic neuralgia of the left 
lower extremity, post-traumatic 
neuropathy, and any other neurological 
disorder found on examination, with 
consideration of 38 C.F.R. § 3.310(a) 
(2002) and Allen v. Brown, 7 Vet. App. 
439 (1995), as applicable.  



12.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.40, 4.45, 4.55, 4.56, 4.59 (2002); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
as applicable.

The RO should also consider whether a 
separate compensable rating is warranted 
for the two residual scars and whether 
separate ratings are warranted for muscle 
injury(ies) and neurological disorders.  
See Fed. Reg. 49,590 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118); 
38 C.F.R. §§ 4.56, 4.118 (2002)

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



